The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of “wherein each barrier member includes a first sub-member and a second sub-member, each first sub-member is independent from another first sub-member, and the barrier structure further comprises a first connection layer configured to connect an end of each second sub member in each barrier member away from the first sub members together”, as recited in claim 1, are unclear as to: 
1.  	whether each barrier member is part of the plurality of barrier members
2.	whether said “a first sub-member” and “a second sub-member” are the same elements recited earlier, or different elements.
3.	How the elements “each first sub-member”, “another first sub-member” and “a first sub-member” are different from each other.
4.	How “a first connection layer [is] configured to connect an end of each second sub member in each barrier member away from the first sub members” since the second sub members are directly connected to the first sub members”.
5.	whether said “each second sub member” and “second sub member” are the same elements, or different elements.
6.	How the term “together” is grammatically correlated to the elements recited in the same passage.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8 and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2015/0091030).Regarding claim 1, Lee et al. teach in figure 1 and related text a display device comprising: 
a functional region I and a peripheral region II surrounding the functional region, 
wherein a barrier structure is arranged at the peripheral region of the display substrate 20, and comprises a plurality of barrier members 98, 100, 115 spaced from each other in a direction away from the functional region, 
at least a part of the plurality of barrier members 120 is made of metal, and 
thicknesses of the plurality of barrier members in a direction perpendicular to a base substrate of the display substrate 20 gradually increase in the direction away from the functional region,
wherein each of the plurality of barrier members comprises a first sub-member 120 (e.g.) and a second sub-member 130 (e.g.) laminated one on another, the second sub-member 125 is located at a surface of the first sub-member 120 away from a base substrate 20 of the display substrate, and 
an orthogonal projection of the second sub-member 125 onto the base substrate 20 is located within an orthogonal projection of the first sub-member 120 onto the base substrate 20, and
wherein each barrier member includes a first sub-member 120 (e.g.) and a second sub-member 130 (e.g.), each first sub-member is independent from another first sub-member, and
the barrier structure further comprises a first connection layer 125 configured to connect an end of each second sub member 130 in each barrier member away from the first sub members 120 together.

Regarding claim 4, Lee et al. teach in figure 1 and related text that the barrier structure further comprises a plurality of third sub-members 135 (e.g.) arranged at a side of the first connection layer 125 away from the plurality of first sub-members 120 and corresponding to the plurality of first sub-members 120 in a one-to-one manner, and 
an orthogonal projection of each third sub-member 135 (e.g.) onto the base substrate is located within the orthogonal projection of the corresponding first sub-member 120 onto the base substrate 20.

Regarding claim 8, Lee et al. teach in figure 1 and related text that each of the plurality of first sub-members comprises a first sub-pattern and a second sub-pattern arranged at a same layer or different layers, and an orthogonal projection of the first sub-pattern onto the base substrate and an orthogonal projection of the second sub-pattern onto the base substrate together define at least one enclosed region.

Regarding claim 14, Lee et al. teach in figure 1 and related text a display device, comprising the display substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 and 9-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0091030) in view of Kim et al. (2006/0220250).
Regarding claim 5, Lee et al. teach substantially the entire claimed structure, as applied to the claims above, except a second connection layer configured to connect ends of the plurality of third sub-members away from the plurality of first sub-members.
Kim et al. teach in figure 3 and related text a second connection layer (any horizontal layer) configured to connect ends of the third sub-members (the vertical elements) away from the corresponding first sub-members.
Lee et al. and Kim et al. are analogous art because they are directed to semiconductor devices comprising crack stop structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al.  because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a second connection layer configured to connect ends of the third sub-members away from the corresponding first sub-members, as taught by Kim et al., in Lee et al.’s device in order to improve the crack stop capabilities of the device.

Regarding claim 6, Lee et al. teach in figure 1 and related text that the peripheral region surrounding the functional region such that, in the combined device, the plurality of first sub- members, the plurality of second sub-members, the plurality of third sub-members, the first connection layer and/or the second connection layer surround the functional region.

Regarding claim 7, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an orthogonal projection of each of the plurality of first sub-members, the plurality of second sub-members, the plurality of third sub-members, the first connection layer and/or the second connection layer onto the base substrate of the display substrate of a wave shape, in prior art’s device in order to optimize the effectiveness of the crack stop structure. 

Regarding claim 9, Lee et al. teach in figure 1 and related text that a thicknesses of the plurality of second sub-members in the direction perpendicular to the display substrate gradually increase in the direction away from the functional region.  Lee et al. do not teach that the plurality of first sub-members of the barrier members of barrier structure are arranged at different layers and gradually close to the base substrate in the direction away from the functional region.  Kim et al. teach in figure 3 and related text that the plurality of first sub-members of the barrier members of barrier structure are arranged at different layers.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange the plurality of first sub-members of the barrier members of barrier structure at different layers and gradually close to the base substrate in the direction away from the functional region in prior art’s device in order to improve the effectiveness of the crack stop structure.
Note that mere rearrangement of the location of parts is evidence of obviousness.  In re Japikse, 86 USPQ 70.

Regarding claim 10, Lee et al. teach in figure 1 and related text a first gate electrode layer (of transistor 35), a second gate electrode layer (of transistor 40), and a semiconductor layer, wherein at least one of the plurality of first sub-members is created from a same layer and made of a same material as the first gate electrode layer, at least one of the plurality of first sub-members is created from a same layer and made of a same material as the-t second gate electrode layer, and/or at least one of the plurality of first sub-members is created from a same layer and made of the same material as a semiconductor layer.

Regarding the claimed limitations of “created from”, as recited in claims 10-11, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation (creating) of the elements from the same layer does not produce a structure which is different from a structure which is formed without forming said elements from the same layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 11, Lee et al. teach in figure 1 and related text a source electrode layer (of transistor 35), a drain electrode layer (of transistor 40) and an anode layer, wherein the first connection layer is created from a same layer and made of a same material as the source electrode layer and thea drain electrode layer of the display substrate, and the second connection layer is created from a same layer and made of a same material as the anode layer of the display substrate.
Regarding claim 12, Lee et al. teach in figure 1 and related text a dielectric layer 155 arranged at a side of each of the plurality of first sub-member 120 (e.g.) away from the base substrate 20; and a planarization layer 145 arranged at a side of the first connection layer away from the base substrate.
Lee et al. do not explicitly state that the dielectric layer is provided with a plurality of first via-holes and the second sub-members being formed in the first via-holes in a one-to-one manner, and the planarization layer is provided with a plurality of second via-holes, the third sub-members being formed in the second via-holes in a one-to-one manner.
Regarding the claimed limitations of “the dielectric layer is provided with a plurality of first via-holes and the second sub-members being formed in the first via-holes in a one-to-one manner, and the planarization layer is provided with a plurality of second via-holes, the plurality of third sub-members being formed in the second via-holes in a one-to-one manner”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation or the use of via-holes does not produce a structure which is different from a structure which is not formed by using via-holes but is rather formed by selective deposition of the layers. 
In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the dielectric layer with a plurality of first via-holes and the second sub-members being formed in the first via-holes in a one-to-one manner, and to provide the planarization layer with a plurality of second via-holes, the plurality of third sub-members being formed in the second via-holes in a one-to-one manner, in prior art’s device in order to simplify the processing steps of making the device.

Regarding claim 13, Lee et al. teach in figure 1 and related text that the first connection layer is made of a same material as each of the plurality of second sub-members, and the second connection layer is made of a same material as each of the plurality of third sub-members.


Response to Arguments
1.	Applicants argue that Lee does not teach the claimed limitation because “claim 1 is amended to specifically include these limitations”.

1.	The amendment to claim 1 does not include “these limitations”.  In fact, it appears that the amendment to claim 1 includes unclear recitations. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/18/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800